

Exhibit 10.1.2
 
SECOND AMENDMENT TO LEASE
 
This SECOND AMENDMENT TO LEASE ("Amendment") dated for reference purposes as of
May 31, 2011, is by and between LBA/MET PARTNERS II – COMPANY II, LLC, a
Delaware limited liability company ("Landlord"), on the one hand, and E.DIGITAL
CORPORATION, a California corporation ("Tenant"), on the other hand.
 
RECITALS:
 
A.           Landlord and Tenant are parties to that certain Multi-Tenant
Industrial Lease dated as of March 3, 2006 (the "Original Lease"), by and
between LBA Industrial Fund – Holding Co. II, Inc., a Delaware corporation, and
Innsbruck Holdings, L.P. (collectively, "LBA/Innsbruck"), as landlord, and
Tenant, as tenant, as amended by that certain First Amendment to Lease dated as
of May 31, 2006 (the "First Amendment") (the Original Lease, as previously
amended by the First Amendment, is hereafter, the "Lease").  Pursuant to the
Lease, Tenant currently leases from Landlord those certain premises comprised of
approximately 4,838 rentable square feet of space (the "Premises") within the
development known as West Bernardo Business Park (the "Project") located at
16770 West Bernardo Drive, San Diego, California, and more particularly
described in the Lease.  Landlord has succeeded to LBA/Innsbruck's interests as
landlord under the Lease.
 
B.           Defined terms which are used in this Amendment without definition
have the meanings given to them in the Lease.
 
C.           The Term of the Lease is scheduled to expire July 31, 2011.  The
parties desire to extend the Term upon the terms and conditions hereinafter set
forth and to amend the Lease accordingly.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Extended Term.  Landlord and Tenant agree that the Term is hereby
extended for nine (9) additional months (the "Extended Term"), effective as of
August 1, 2011 (the "Extended Term Commencement Date") and expiring on April 30,
2012.  No such extension shall operate to release Tenant from liability for any
amounts owed or defaults which exist under the Lease prior to the Extended Term
Commencement Date.
 
2.           Basic Rent.  Effective as of August 1, 2011, Tenant shall pay to
Landlord in advance on the first (1st) day of each calendar month during the
Extended Term, Basic Rent in the amount of Six Thousand Five Hundred Thirty-Four
and 25/100ths Dollars ($6,534.25).
 
3.           Additional Rent.  During the Extended Term, Tenant shall remain
liable for payment of Tenant's Share of Operating Expenses in accordance with
Sections 1.6 and 4.4 of the Original Lease.  Tenant shall make such payments to
Landlord in advance on the first (1st) day of each calendar month concurrently
with Tenant's monthly payments of Basic Rent under the Lease as amended hereby
(the "Amended Lease").
 
4.           Condition of Premises.  Notwithstanding anything to the contrary in
the Lease, Landlord shall not be obligated to refurbish or improve the Premises
in any manner whatsoever, or to otherwise provide funds for the improvement of
the Premises in conjunction with the Extended Term, and Tenant hereby accepts
the Premises "AS-IS".
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Broker.  Landlord and Tenant each represent and warrant to the
other that it is not aware of any brokers or finders who may claim a fee or
commission in connection with the consummation of the transactions contemplated
by this Amendment other than LBA Realty representing Landlord.  If any other
claims for brokers' or finders' fees in connection with the transactions
contemplated by this Amendment arise, then Tenant agrees to indemnify, protect,
hold harmless and defend Landlord (with counsel satisfactory to Landlord) from
and against any such claims if they shall be based upon any statement,
representation or agreement made by Tenant, and Landlord agrees to indemnify,
protect, hold harmless and defend Tenant (with counsel satisfactory to Tenant)
if such claims are based upon any statement, representation or agreement made by
Landlord.
 
6.           No Other Modification.  The parties agree that except as otherwise
specifically modified in this Amendment, the Lease has not been modified,
supplemented, amended, or otherwise changed in any way and the Lease remains in
full force and effect between the parties hereto as modified by this
Amendment.  To the extent of any inconsistency between the terms and conditions
of the Lease and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall apply and govern the parties.  This Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which, together, shall constitute one in the same Amendment.
 
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES FOLLOW]
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have each executed this Amendment as of the date
first set forth above.
 
TENANT:
 
E.DIGITAL CORPORATION,
a California corporation
 
By: /s/ Fred Falk
Print Name: Fred Falk
Print Title: President & CEO
 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
 
-3-

--------------------------------------------------------------------------------

 

 
LANDLORD:
     
LBA/MET PARTNERS II-COMPANY II, LLC,
 
a Delaware limited liability company
         
By:
LBA/Met Partners II, LLC,
   
a Delaware limited liability company,
   
its sole Member and Manager
           
By:
LBA Industrial Properties, Inc.,
     
a Delaware corporation,
     
its Managing Member
             
By: /s/ Catherine M. Elias
     
Name: Catherine M. Elias
     
Its: Regional Operations Manager
 

 
For LBA Office Use Only:  Prepared & Reviewed
by:  _______________________________
 
 
-4-

--------------------------------------------------------------------------------

 
  